Citation Nr: 0019204	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a chronic headache 
disorder.

3.  Entitlement to service connection for a head and neck 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

The RO's appealed September 1997 rating decision included an 
issue of whether new and material evidence had been submitted 
to reopen a claim of residuals, scars due to foot surgery.  
However, that claim was granted by a March 1998 hearing 
officer's decision at a noncompensable evaluation, effective 
from the date of the veteran's April 1997 claim.  Thus, the 
claim was properly not certified for Board review.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The RO denied the veteran's claim of entitlement to 
service connection for a back disorder in April 1993.  The 
veteran did not appeal the decision.

3.  Regarding the veteran's back claim, outpatient treatment 
records from between May 1996 and September 1997 and the 
veteran's testimony at his March 1998 RO hearing bear 
directly and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and by 
themselves or with other evidence previously assembled are so 
significant they must be considered in order to decide fairly 
the merits of the claim.

4.  The veteran has not presented competent medical evidence 
of an etiological relationship between his back disorder and 
his active service.

5.  The veteran has not presented competent medical evidence 
of an etiological relationship between his chronic headache 
disorder and his period of active service.

6.  The veteran has not presented competent medical evidence 
of an etiological relationship between his head and neck 
disorder and his period of active service.


CONCLUSIONS OF LAW

1.  The RO's April 1993 decision denying service connection 
for a back disorder is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 20.1103 (1999).

2.  The evidence submitted since April 1993 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for a back disorder have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a chronic headache disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5. The veteran's claim of entitlement to service connection 
for a head and neck disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back disorder

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
disorder.  The RO denied the veteran's initial claim in April 
1993 on the basis that his back was often asymptomatic; thus, 
there was a question as to whether he had a back disorder.  
Moreover, the a VA examiner in February 1992 stated that 
there was "only a tenuous and doubtful relationship between 
his prior spinal anesthetic and any onset of back pain 
symptoms."  The RO considered the veteran's service medical 
records and the February 1992 VA examination report in making 
its decision.  The RO informed the veteran of the denial and 
of his appellate rights by an April 1993 letter.  However, 
the veteran did not initiate an appeal of that decision.  The 
RO's April 1993 decision is thus final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet.App. 127, 135 (1993).  New and material evidence 
means evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See generally Elkins 
v. West, 12 Vet.App. 209 (1999); see generally Winters v. 
West, 12 Vet.App. 203 (1999).

Since the April 1993 RO decision, the veteran has undergone 
extensive treatment for his back.  Outpatient treatment 
records from May 1996 to September 1997 show that the veteran 
had begun to develop increasingly severe back symptoms since 
the February 1992 VA examination.  A May 1996 progress note 
reflects that the veteran believed that he had back problems, 
and he discussed preventive measures with the examiner.  
Another treatment record in May 1996 shows that he had low 
back pain, burning spots and numbness in his legs.  A CT scan 
of his low back in June 1996 revealed spasms and a protruding 
disc at L4-L5.  The disc was small and right sided, and 
associated with moderate compression of the thecal sac, but 
there were no other abnormalities.  An X-ray in June 1996 
showed degenerative joint disease in his cervical spine.  
Another X-ray in June 1996 to rule out degenerative joint 
disease in his lumbar back reflected that his low back was 
normal.  However, a July 1996 treatment record shows that the 
veteran had a ruptured disc for the prior ten years, with 
nerve damage and low back pain.  The note also showed the 
veteran had degenerative disc disease and limited physical 
activity.  The veteran completed a musculoskeletal swim 
program in August 1996.  In March 1997, he reported that his 
back "went out on him" the prior evening.  The examiner 
indicated that the veteran had degenerative joint disease in 
the low back and a protruding disc with tingling in both 
legs.  Medical treatment notes in May 1997 collectively show 
that the veteran received a home exercise program for low 
back strengthening and stretching and an examiner stated that 
the veteran's problems were a leg length discrepancy, tight 
hamstrings, and poor posture.  

The veteran also attached a second set of his service medical 
records with the claims file.  However, these records are not 
new because they were previously considered by the RO when it 
made its April 1993 decision.  Thus, these records alone do 
not constitute new and material evidence.  At the veteran's 
March 1998 RO hearing, he testified with his wife that he 
used medication for his back and that he sometimes used a 
cane to help him walk.  For a two or three month period he 
was stretched as an outpatient two times a week, a procedure 
he termed as being in traction.  He said that he injured his 
back in March 1993, but that no diagnosis was made at that 
time.  He reported that there were two other back incidents, 
but that no diagnoses were made in relation with his back.  

The Board concludes that the evidence associated with the 
claims file since April 1993 constitutes new and material 
evidence.  The evidence except for the service medical 
records is new because it was not considered in April 1993.  
All of the evidence is bears directly and substantially upon 
the specific matter under consideration because it is 
probative of the matter at hand.  The new evidence shows that 
the veteran currently has a back disability, a question that 
was still at issue in April 1993 because X-rays taken in 
February 1992 were normal and the VA examiner said at that 
time that the veteran had only intermittent back strain and 
he was often asymptomatic.  Thus, the new evidence is so 
significant that it must be considered to fairly decide the 
claim.  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  The Board will therefore reopen the previously denied 
claim of entitlement to service connection for a back 
disorder.

The Board must now determine whether the veteran's claim is 
well grounded.  In this regard, a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim generally requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the claim 
to be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Such determinations require "specialized 
knowledge or training," and, therefore, cannot be made by a 
lay person.  Layno v. Brown, 6 Vet.App. 465, 470 (1994); see 
also Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  Lay 
persons are not competent to offer medical opinions because 
the "questions involved [do] not lie within the range of 
common experience or common knowledge."  Id.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

As stated above, the new evidence clearly shows that the 
veteran has a current back disorder.  The veteran has stated 
that he does not recall being diagnosed with a back disorder 
during his active service.  A review of the veteran's service 
medical records show that he complained of back pain in June 
1982, and that he bent over to pick something up and he felt 
a tightness in his back.  The veteran in September 1982 again 
complained of back pain after bending over to pick something 
off of the ground.  At various times the veteran complained 
of foot pain, and he had surgery on his foot in February 
1983.  

However, despite the complaints of some back pain during 
service, the veteran has offered no competent medical 
evidence etiologically relating his current back disorder to 
his period of active service.  The veteran has not presented 
competent medical evidence that his back disorder is related 
to any incident during service, from bending over to pick 
things off of the ground, or to his foot complaints or foot 
operation.  Although the veteran believes that there is an 
etiological relationship to service, he is not competent to 
offer an opinion on a question that requires a medical 
determination.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).  Moreover, a review of the outpatient 
treatment records from May 1996 to September 1997 reveals 
that none of the examiners attributed the veteran's back 
disorder to his period of active service or any incident 
during service.  In fact, an examiner in May 1997 reported 
that the veteran's problems were a leg length discrepancy, 
tight hamstrings, and poor posture, rather than any incident 
during service.  In any event, the veteran's claim for 
entitlement to service connection for a back disorder must be 
denied as not well grounded because there is no evidence of a 
nexus to service.  

Chronic headache disorder

The veteran's service medical records show that he complained 
of recurring headaches in November 1981 and December 1981 
that lasted for about 15 minutes each.  Some days he did not 
experience headaches, but when he had headaches, his body 
felt sore and his fingertips became numb.  He also complained 
of pain in his sinus area in December 1981.  In November 
1982, the veteran reported weakness, headaches, chills, and 
pain all over his body.  In response, the examiner stated 
that the symptoms were due to the veteran's reaction to a flu 
shot.  In June 1983, the veteran stated that his head was 
throbbing and his eyes seemed as though they would "pop."  
The examiner diagnosed a "simple cold," and aspirin was 
prescribed.  The veteran reported during his January 1984 
separation examination that he had not had frequent or severe 
headaches, or any trauma to his head.  No headaches were 
noted on his separation from active service.

At the veteran's March 1998 RO hearing, he testified that his 
headaches began in service when he was stationed in Germany.  
He would get headaches two or three times a week, and he took 
aspirin for the headaches, but there was no formal diagnosis.  
He said that he learned to live with the headaches, and that 
an injury to his head did not affect either the frequency or 
severity of the headaches.  He reported that the headaches 
continued after service, and he had missed some time from 
work because of them.  

The record reflects that the veteran had some complaints of 
headaches during his active service.  However, he indicated 
that he was not having frequent or severe headaches at his 
separation from active duty, and the examiner did not report 
that there were any headaches.  Thus, although apparently 
there were some headaches during service, those headaches had 
subsided by the time of the veteran's separation.  Although 
the veteran has testified that he received treatment from a 
private chiropractor for the headaches, the claims file does 
not contain those treatment records.  However, because the 
veteran's claim is not well grounded, as discussed below, 
there is no duty on the part of the VA to obtain those 
documents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
What is important here is not merely medical records showing 
treatment after service; rather, what the veteran needs to 
well ground his claim is medical evidence associating his 
current headache pathology with his symptomatology 
experienced during service.  

A review of the outpatient treatment records from May 1996 to 
September 1997 does not reveal complaints of or treatment for 
headaches.  The veteran is nevertheless competent to testify 
concerning any symptoms that he may be experiencing.  
However, he has not presented competent medical evidence of 
an etiological relationship with service and his symptoms 
after service.  In this regard, the veteran is not qualified 
to offer a nexus statement linking the headaches he is 
currently experiencing to those he had during service.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  
Considering these factors, the Board denies his claim of 
entitlement to service connection for a chronic headache 
disorder as not well grounded.


Chronic head and neck disorder

The veteran's service medical records show that he complained 
in March 1981 of pain in the back of his neck.  He said that 
he hurt his neck doing sit-ups, and the pain moved to his 
left armpit.  His range of motion in the neck was limited to 
50 percent.

The veteran stated during his RO hearing in March 1998 that 
he injured his neck during service while doing sit-ups.  
Apparently, someone was walking by him and accidentally 
kicked a tennis ball-sized rock, hitting him in the neck, and 
he just continued doing the sit-ups.  A few days later, he 
began experiencing numbness in his fingers, and when he went 
for treatment, hospital staff put a sling on his arm and 
returned him to duty with a profile.  The veteran stated that 
he saw a private chiropractor for about three years after 
service due to the injury, although the Board notes that 
those records are not attached to the claims file.  The 
veteran stated at the hearing that now he has pain, 
especially in his right shoulder, when he moves it the wrong 
way, such as when he is driving.  

As stated above, a CT scan in June 1996 showed that he has 
degenerative joint disease of the cervical spine.  The spine 
had some narrowing at C5-C6 with encroachment of the left 
foramen at C5-C6.  A review of the record does not contain 
any further information concerning a chronic neck and head 
disorder.  Nevertheless, the veteran is competent to report 
his symptoms.

The Board, however, concludes that the veteran's claim is not 
well grounded because of the absence of nexus evidence 
between his chronic head and neck disorder and his active 
service.  Although the veteran apparently had a neck injury 
while doing sit-ups, and his service medical evidence 
corroborates that he had an injury, there is no evidence of 
an etiological relationship between his current degenerative 
joint disease and his active service.  Moreover, the veteran 
has presented no competent medical evidence of an etiological 
relationship between any chronic head and neck disorder and 
active service.  Although the Board acknowledges that the 
veteran is sincere in his belief that the neck injury caused 
his current symptoms, he is not qualified to offer an opinion 
on a question that requires a medical determination.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  As 
such, his claim must be denied as not well grounded.

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the veteran's 
claim well grounded.  As such, there is no additional duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why the current attempts 
fail.  The Board need only repeat that to well ground his 
claims he must obtain medical evidence linking his current 
disorders to incidents or symptomatology reported in service.  


ORDER

Well-grounded claims having not been submitted, entitlement 
to service connection for a back disorder, chronic headaches, 
and a head and neck disorder is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

